Citation Nr: 0104500	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  96-46 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound to the nose, with sinus problems and trouble breathing.

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1996 and September 1996 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 

In September 2000, the veteran requested a videoconference 
hearing before a member of the Board.  A December 2000 report 
of contact indicates that the veteran wanted to cancel his 
scheduled hearing and that he did not want to schedule any 
future hearings.  The Board will, therefore, proceed to 
consider the veteran's appeal.


REMAND

The veteran was granted service connection and a 
noncompensable rating for a right knee shell fragment wound 
scar by rating action in December 1994.  A September 1996 
rating action denied a claim for a compensable rating for the 
right knee shell fragment wound scar and, also, denied a 
claim for service connection for residuals of a right knee 
injury.  In a November 1996 notice of disagreement, the 
veteran indicated that he disagreed with both the denial of 
his claim for a compensable rating for his right knee shell 
fragment wound scar and the denial of his claim for service 
connection for residuals of a right knee injury.  The Board 
notes that the RO has not issued a statement of the case with 
regard to the veteran's claim for a compensable rating for 
right knee shell fragment wound scar.  Because there has been 
an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the current lack of a statement of 
the case for the right knee shell fragment wound scar issue 
is a procedural defect requiring remand.  38 U.S.C.A. § 7105; 
see also Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran has asserted that he banged his right knee many 
times while he served on a patrol boat in Vietnam.  He claims 
that he now has pain, weakness and instability of the right 
knee due to the right knee trauma which he claims he 
experienced during service. On VA examination in September 
1996, the veteran was noted to have instability, swelling and 
pain of the right knee.  The pertinent diagnosis was right 
knee residual of injury with moderate instability and 
patellar laxity noted with swelling.  The examiner did not 
offer an opinion on the question of whether the current right 
knee disorder was related to claimed symptoms during active 
service. 

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits.  
That law provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA and provides for VA to arrange for a 
medical examination and opinion in certain circumstances. In 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A). 

In the instant case, the Board finds that the VCAA requires 
VA to permit the veteran to be examined by physicians who 
will be requested to offer opinions on the questions of 
whether there is a relationship between a current right knee 
disorder and claimed injuries while he was on active duty and 
whether there is a relationship between a 
nose/sinus/breathing disorder, if found, and the veteran's 
service.
 
A supplemental statement of the case concerning the two 
issues currently on appeal was issued in April 1998.  
Subsequently, additional VA medical records were submitted by 
the veteran without a waiver of RO review.  Those records 
were received within 90 days of certification of the 
veteran's appeal to the Board.  The medical records include a 
December 1999 VA examination which describes the veteran's 
right knee.  RO consideration of this newly submitted 
evidence and issuance of a supplemental statement of the case 
is required prior to consideration of the veteran's claim for 
service connection for residuals of a right knee injury.  See 
38 C.F.R. § 20.1304 (2000).

The record indicates that the veteran is in receipt of Social 
Security benefits due to disability.  It is not clear whether 
the veteran's Social Security benefits were based upon his 
claimed right knee and sinus disabilities.  If so, the RO 
should obtain copies of the medical records upon which the 
Social Security Administration based its decision.

For these reasons, a remand of the veteran's claim for 
service connection for shell fragment wound of the nose, with 
sinus problems and trouble breathing and his claim for 
service connection for residuals of a right knee injury, is 
required.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have recently treated him for right 
knee and nasal disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
If any records identified by the veteran 
are not obtained, the RO should comply 
with the notice provisions of the VCAA.
 
2.  The veteran should also be requested 
to indicate whether he was awarded Social 
Security Administration benefits based in 
part upon right knee or a 
nose/sinus/breathing disorder.  If the 
veteran responds in the affirmative, the 
RO should obtain a copy of the Social 
Security Administration award decision 
and copies of the medical records upon 
which the award was based.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
nature and etiology of any right knee 
disability.  If any right knee symptoms 
are identified, the underlying disability 
causing such symptoms must be identified.  
The claims file must be provided to the 
examiner for review prior to the 
examination.  The examiner should examine 
the veteran's service medical records as 
well as the postservice medical records 
and express an opinion as to whether it 
is as likely as not (a 50 percent or more 
likelihood) that any right knee 
disability found is related to an injury 
or injuries sustained  veteran's active 
service from December 1967 to November 
1971.  The rationale for all opinions 
expressed should be explained.

4.  The veteran should also be scheduled 
for a VA examination by the appropriate 
physician to determine the nature and 
etiology of any nose, sinus and breathing 
disorder.  The claims file must be 
provided to the examiner for review prior 
to the examination.  The examiner should 
examine the veteran's service medical 
records as well as the post service 
medical records and express an opinion as 
to whether it is as likely as not (a 50 
percent or more likelihood) that any 
nose, sinus or breathing disorder found 
is related to manifestations during the 
veteran's active service from December 
1967 to November 1971.  The rationale for 
all opinions expressed should be 
explained.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions; if it they do not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for shell fragment wound of the nose with 
sinus problems and trouble breathing and 
his claim for service connection for 
residuals of a right knee injury.

8. The RO should also take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
which addressed the claim for a 
compensable evaluation for a right knee 
shell fragment wound scar.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from that 
determination.  

10.  If any benefits sought on appeal are 
denied, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status.  The 
supplemental statement of the case should 
consider all the evidence submitted since 
the April 1998 supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
secure clarifying information and ensure due process.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until further 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




